NO. 12-17-00136-CR

                         IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

JULIAN HERNANDEZ-VALDEZ,                        §         APPEAL FROM THE 114TH
APPELLANT

V.                                              §         JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §         SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
       Julian   Hernandez-Valdez     appeals    his   conviction   for   manufacture/deliver   of
methamphetamine. In one issue, he argues that some of the court costs imposed on him in the
trial court’s judgment are unconstitutional. We affirm.

                                         BACKGROUND
       Appellant was charged by indictment with manufacture/deliver of between one and four
grams of methamphetamine and pleaded “not guilty.” The matter proceeded to a jury trial. The
jury found Appellant “guilty” as charged, and the trial court sentenced Appellant to
imprisonment for twenty years. This appeal followed.

                                         COURT COSTS
       In his sole issue, Appellant argues that we should modify the trial court’s judgment and
withdrawal order to remove certain unconstitutional court costs.
Applicable Law
       The imposition of court costs upon a criminal defendant is a “nonpunitive recoupment of
the costs of judicial resources expended in connection with the trial of the case.” Johnson v.
State, 423 S.W.3d 385, 390 (Tex. Crim. App. 2014). The consolidated fee statute requires a
defendant to pay a court cost of $133 on conviction of a felony. TEX. LOC. GOV’T CODE ANN.
§ 133.102(a)(1) (West Supp. 2017). The money received is divided among a variety of state
government accounts according to percentages dictated by the statute. See id. § 133.102(e)
(West Supp. 2017); Salinas v. State, 523 S.W.3d 103, 105 (Tex. Crim. App. 2017). The court of
criminal appeals has held the statute unconstitutional with respect to two of these accounts: an
account for “abused children’s counseling” and an account for “comprehensive rehabilitation.”
See Salinas, 523 S.W.3d at 105. As a result, the court held that any fee assessed pursuant to the
statute must be reduced pro rata to eliminate the percentage of the fee associated with these
accounts. Id. The court further held that its holding applies only to (1) a defendant who raised
the appropriate claim in a petition for discretionary review before the date of the court’s opinion,
if the petition is still pending on that date and the claim would otherwise be properly before the
court on discretionary review, or (2) a defendant whose trial ends after the mandate in Salinas
issues. Id. at 113.
Analysis
         Here, the bill of costs indicates that the $133 consolidated fee was assessed. However,
because (1) no petition for discretionary review is pending on Appellant’s claim and (2) the
proceedings in the trial court ended on April 7, 2017—prior to the court’s mandate in Salinas—
the court’s holding in that case does not apply.1 See id.; see also Salinas v. State, No. PD–0170–
16 (Tex. Crim. App. June 30, 2017) (mandate); Smith v. State, No. 12-17-00089-CR, 2018 WL
345740, at *4 (Tex. App.–Tyler Jan.10, 2018, no pet.) (mem. op., not designated for
publication). Appellant’s sole issue is overruled.

                                                  DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.
                                                                GREG NEELEY
                                                                      Justice

Opinion delivered March 15, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.

                                             (DO NOT PUBLISH)

         1
           The State filed a letter brief in which it concedes error in the assessment of the $133 fee and urged this
Court to modify the trial court’s judgment accordingly. The State based its reasoning on the date of the court of
criminal appeals opinion in Salinas, which was March 8, 2017. However, the court specifically held that the holding
applied only to cases that ended in the trial court after the issuance of the mandate in Salinas, which did not occur
until June 30, 2017. See Salinas v. State, 523 S.W.3d 103, 105 (Tex. Crim. App. 2017); see also Salinas v. State,
No. PD-0170-16 (Tex. Crim. App. June 30, 2017) (mandate).


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 15, 2018


                                         NO. 12-17-00136-CR


                                JULIAN HERNANDEZ-VALDEZ,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0088-17)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    Greg Neeley, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.